Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00029-CV

                            IN THE INTEREST OF H.E.W.M., a Child

                    From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 16-443CCL
                             Honorable Bill R. Palmer, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 3, 2019

DISMISSED FOR LACK OF JURISDICTION

           Appellant seeks to appeal an order signed on October 17, 2019. Because the order did not

appear to dispose of all claims in the case, and no severance order appears in the record, appellant

was ordered to show cause in writing why this appeal should not be dismissed for lack of

jurisdiction. Appellant did not respond to this court’s order. An order that does not dispose of all

parties and causes of action is not final and appealable. See Houston Health Clubs, Inc. v. First

Court of Appeals, 722 S.W.2d 692, 693 (Tex. 1986); Northeast Ind. Sch. Dist. v. Aldridge, 400
S.W.2d 893, 895 (Tex. 1966). Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                   PER CURIAM